Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 1 of 15




         Exhibit 5
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 2 of 15




                                             United States Attorney
                                             Northern District of California



                                               150 Almaden Boulevard, Suite 900        (408) 535-5061
                                               San Jose, California 95113          FAX (408) 535-5066




                                             6HSWHPEHU  

9,$ (0$,/

/DQFH :DGH
:LOOLDPV &RQQROO\ //3
 7ZHOIWK 6WUHHW 1:
:DVKLQJWRQ '& 

-HIIUH\ % &RRSHUVPLWK
2UULFN +HUULQJWRQ 6XWFOLIIH //3
 WK $YHQXH 6XLWH 
6HDWWOH :$ 

                5H   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                      &5(-'
                      6XSSOHPHQWDO ([SHUW 1RWLFH

'HDU &RXQVHO

3XUVXDQW WR 5XOH  D  * RI WKH )HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH WKH JRYHUQPHQW
KHUHE\ SURYLGHV WKH IROORZLQJ VXSSOHPHQWDO ZULWWHQ VXPPDU\ RI WHVWLPRQ\ WKDW WKH JRYHUQPHQW
LQWHQGV WR XVH XQGHU 5XOHV   DQGRU  RI WKH )HGHUDO 5XOHV RI (YLGHQFH GXULQJ LWV FDVH
LQFKLHI DW WULDO 7KLV GLVFORVXUH LV D VXSSOHPHQW WR WKH LQIRUPDWLRQ FRQWDLQHG LQ WKH
JRYHUQPHQW¶V SUHYLRXV GLVFORVXUH GDWHG 0DUFK   3XUVXDQW WR 5XOH  E  & RI WKH
)HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH WKH JRYHUQPHQW KHUHE\ UHTXHVWV IURP 'HIHQGDQWV
GLVFORVXUH RI WHVWLPRQ\ WKH\ LQWHQG WR XVH XQGHU 5XOH V   DQGRU  RI WKH )HGHUDO
5XOHV RI (YLGHQFH DV HYLGHQFH DW WULDO 3OHDVH QRWH WKDW WKH EDFNJURXQGV DQG TXDOLILFDWLRQV RI WKH
IROORZLQJ H[SHUWV DUH VXPPDUL]HG LQ WKH UHVXPHV DQGRU FXUULFXOD YLWDH ZKLFK DUH DWWDFKHG
KHUHWR DQG LQFRUSRUDWHG E\ UHIHUHQFH

    %UXFH 3L[OH\

3OHDVH VHH WKH DWWDFKHG UHSRUW VXPPDUL]LQJ WKH WHVWLPRQ\ RI 0U 3L[OH\ +LV TXDOLILFDWLRQV DUH
VXPPDUL]HG LQ WKH DFFRPSDQ\LQJ &9


                                                
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 3 of 15




    'U 6WHYHQ /LQQHUVRQ

'U /LQQHUVRQ LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU WRSLFV DQGRU
RSLQLRQV LQIRUPHG E\ KLV NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ See )HG 5
(YLG 

'U /LQQHUVRQ KDV SUDFWLFHG PHGLFLQH IRU  \HDUV DQG KDV H[WHQVLYH H[SHULHQFH DV DQ 2%*<1
SUDFWLWLRQHU +H KDV H[SHULHQFH WUDLQLQJ UHVLGHQW SK\VLFLDQV DV ZHOO DQG RFFXSLHV D WUDLQLQJ UROH
DW KLV FXUUHQW SUDFWLFH 'U /LQQHUVRQ DOVR GLVFXVVHV FXUUHQW GHYHORSPHQWV LQ PHGLFDO SUDFWLFH
ZLWK WKH RWKHU PHPEHUV RI KLV SUDFWLFH $V D JURXS WKH\ FRPPRQO\ JHW LQWR GLGDFWLF GLVFXVVLRQV
DW UHJXODU SURYLGHU PHHWLQJV DQG SURGXFW FRPPLWWHH PHHWLQJV

'U /LQQHUVRQ PD\ WHVWLI\ WKDW WKH K&* WHVW LV VWDQGDUG IRU 2%*<1 SDWLHQWV ,Q DGGLWLRQ WR
GHWHFWLQJ SUHJQDQF\ LW FDQ EH D WXPRU PDUNHU K&* LV D FKHPLFDO WKDW FRPHV IURP D GHYHORSLQJ
SODFHQWD EXW LW LV DOVR D PDUNHU IRU FHOOV WKDW PDNH DEQRUPDO FKHPLFDOV ,W LV XVHG DV D WXPRU
PDUNHU YHU\ UDUHO\ LWV SULPDU\ XVH LV LQ GHWHFWLQJ SUHJQDQFLHV 7KDW KDV EHHQ WUXH WKURXJKRXW KLV
HQWLUH FDUHHU 7KHUH DUH WZR W\SHV RI K&* WHVWV TXDQWLWDWLYH DQG TXDOLWDWLYH 4XDOLWDWLYH LV
HLWKHU SRVLWLYH RU QHJDWLYH DQG TXDQWLWDWLYH JLYHV \RX D QXPEHU 7\SLFDOO\ IRU TXDOLWDWLYH
WHVWLQJ LI D SDWLHQW¶V K&* OHYHO ZDV JUHDWHU WKDQ  LW ZDV FDOOHG SRVLWLYH DQG LI LW ZDV OHVV WKDQ
 LW ZDV FDOOHG QHJDWLYH 4XDQWLWDWLYH K&* KDV EHHQ DYDLODEOH IRU DSSUR[LPDWHO\  \HDUV

,Q PHGLFDO VFKRRO DQG WKHQ LQ KLV UHVLGHQF\ 'U /LQQHUVRQ ZDV HGXFDWHG RQ K&* LQFOXGLQJ WKH
UROH RI K&* LQ SUHJQDQF\ DQG WKH UROH RI GLIIHUHQW OHYHOV %HVLGHV HGXFDWLRQ LQ PHGLFDO VFKRRO
DQG LQ UHVLGHQF\ KLV FRQWLQXLQJ PHGLFDO HGXFDWLRQ KDV FRQWULEXWHG WR KLV NQRZOHGJH RI K&*
$&2* WKH $PHULFDQ &ROOHJH RI 2%*<1V KDV WHFKQLFDO EXOOHWLQV DQG DUWLFOHV WKDW KH UHDGV WR
VWD\ FXUUHQW &XUUHQWO\ 2%*<1V PXVW FHUWLI\ \HDUO\ VXFK WKDW GXULQJ DFWLYH \HDUV RI SUDFWLFH
KH HQJDJHV LQ D ORW RI UHDGLQJ K&* TXDQWLWDWLYH OHYHOV DV SDUW RI WKDW FHUWLILFDWLRQ SURFHVV +H
UHDGV DUWLFOHV RQ K&* DQG KDV GLVFXVVLRQV ZLWK WKH SDUWQHUV LQ KLV SUDFWLFH $GGLWLRQDOO\ \HDUV
RI WUHDWLQJ SDWLHQWV KDV FRQWULEXWHG WR KLV NQRZOHGJH EDVH UHJDUGLQJ K&*

'U /LQQHUVRQ KDV KDQGOHG DQ HVWLPDWHG  RIILFH YLVLWV DQG KDOI RI WKRVH YLVLWV ZHUH 2%
SDWLHQWV 7KURXJK WKH \HDUV KH KDV KDQGOHG DERXW  GHOLYHULHV D PRQWK DQG WUHDWHG D WRWDO RI
 SUHJQDQW ZRPHQ (YHU\ RQH RI WKRVH SDWLHQWV LQYROYHG KLP ORRNLQJ DW DQ K&*
WHVW 'U /LQQHUVRQ HVWLPDWHV WKDW HYHU\ GHOLYHU\ ZDV SUHFHGHG E\  RIILFH YLVLWV ,Q D QRUPDO
SUHJQDQF\ D SK\VLFLDQ ZLOO ZDQW WR NQRZ LI K&* OHYHOV DUH JRLQJ XS K&* OHYHOV DOVR UHYHDO
ZKHWKHU D EDE\ LV RND\ ZKLFK LV RI KHLJKWHQHG FRQFHUQ LQ SDWLHQWV ZKR KDYH D KLVWRU\ RI
PLVFDUULDJH RU EOHHGLQJ 'U /LQQHUVRQ VDLG KH KDV HDVLO\ SHUVRQDOO\ H[DPLQHG WHQV RI WKRXVDQGV
RI K&* WHVWV $OO WKH K&* WHVW UHVXOWV WKDW 'U /LQQHUVRQ H[DPLQHG ZHUH SURYLGHG E\ RXWVLGH
ODEV 7KRVH WHVWV ZHUH JHQHUDOO\ FRQGXFWHG E\ YHLQ GUDZ

'U /LQQHUVRQ PD\ WHVWLI\ WKDW DOO SUHJQDQFLHV VWDUW LQ WKH IDOORSLDQ WXEH 7KH VSHUP DQG WKH HJJ
PHHW LQ WKH WXEH DQG WKHQ WUDYHOV GRZQ WKH WXEH LQWR WKH XWHUXV ,I WKH IHUWLOL]HG HJJ JHWV VWXFN LQ
WKH WXEH LW OHDGV WR DQ HFWRSLF SUHJQDQF\ WKDW FDQ UXSWXUH WKH WXEH FDXVLQJ WKH SDWLHQW WR EOHHG
LQWHUQDOO\ ,I WKH SUHJQDQF\ LV VWXFN LQ WKH IDOORSLDQ WXEH WKH GRFWRU JHQHUDOO\ PXVW SRLVRQ WKH
HPEU\R DQG FDXVH LW WR GLVVROYH LQ WKH WXEH WR DYRLG GDQJHU WR WKH PRWKHU K&* YDOXHV DUH
H[SHFWHG WR JR XS  HYHU\  KRXUV DQG WKH\ GRXEOH HYHU\  KRXUV LQ D QRUPDO SUHJQDQF\ ,I


                                                  
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 4 of 15




WKH SUHJQDQF\ WHVW JRHV     WKH FXUYH LV IODWWHQLQJ DQG WKDW LV D GDQJHURXV VLJQ
7KH SDWLHQW PD\ ORVH WKH EDE\ RU UHTXLUH DGGLWLRQDO WUHDWPHQW

'U /LQQHUVRQ ZLOO WHVWLI\ WKDW 7KHUDQRV SURYLGHG K&* WHVW UHVXOWV WR GRFWRUV LQ KLV SUDFWLFH WKDW
LQGLFDWHG FOHDUO\ WKDW SUHJQDQFLHV ZHUH QRW JRLQJ WR PDNH LW EHFDXVH WKH K&* OHYHOV ZHUH QRW
GRXEOLQJ DV WKH\ VKRXOG KDYH EHHQ 'HVSLWH WKRVH UHVXOWV WKRVH SDWLHQWV ZHUH ODWHU GHWHUPLQHG WR
EH FDUU\LQJ YLDEOH SUHJQDQFLHV 'U /LQQHUVRQ PD\ WHVWLI\ WKDW K&* UHVXOWV FDQ EH SOXV RU PLQXV
 SHUFHQW VR GRFWRUV DUH FDUHIXO WR H[DPLQH WUHQGV LQ WHVW UHVXOWV 7KHUH DUH ELRORJLFDO
GLIIHUHQFHV LQ WKH UDWHV DW ZKLFK SUHJQDQFLHV JURZ 'HVSLWH WKHUH EHLQJ D UDQJH RI QRUPDO
UHVXOWV WKH YDOXHV UHWXUQHG E\ 7KHUDQRV WR PRUH WKDQ RQH RI 'U /LQQHUVRQ¶V SUDFWLFH¶V SDWLHQWV
LQGLFDWHG XQDPELJXRXVO\ WKDW SUHJQDQFLHV ZRXOG QRW EH YLDEOH 'U /LQQHUVRQ ZLOO WHVWLI\ WKDW LQ
WKH FDVHV KH REVHUYHG DW KLV SUDFWLFH WKH 7KHUDQRV WHVW YDOXHV ZHUH WRR ORZ WR KDYH D ELRORJLFDO
H[SODQDWLRQ LQ OLJKW RI WKH IDFW WKDW WKH SDWLHQWV LQ TXHVWLRQ GLG QRW ORVH WKHLU SUHJQDQFLHV ,W LV
QRW SRVVLEOH WR REWDLQ D YLDEOH SUHJQDQF\ IURP WKH ORZ K&* YDOXHV VRPH 7KHUDQRV WHVWV VKRZHG
SURYLQJ WKDW WKH WHVW UHVXOWV PXVW KDYH EHHQ LQDFFXUDWH 'U /LQQHUVRQ ZLOO WHVWLI\ WKDW ODE HUURU LV
WKH RQO\ H[SODQDWLRQ IRU WKH QXPEHUV KH VDZ IURP 7KHUDQRV

    'U $XGUD =DFKPDQ

'U =DFKPDQ LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU WRSLFV DQGRU
RSLQLRQV LQIRUPHG E\ KHU NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ See )HG 5
(YLG 

'U =DFKPDQ LV D QXUVH SUDFWLWLRQHU ZLWK H[WHQVLYH H[SHULHQFH WUHDWLQJ SUHJQDQW SDWLHQWV DQG
LQWHUSUHWLQJ K&* UHVXOWV 6LQFH VKH EHJDQ SUDFWLFLQJ 'U =DFKPDQ KDV UHQHZHG KHU OLFHQVH
HYHU\ WZR \HDUV DQG DWWHQGV D FRQIHUHQFH HYHU\ \HDU $OWKRXJK WKRVH WDVNV HQWDLO DGGLWLRQDO
HGXFDWLRQ K&* YDOXHV DUH VR IXQGDPHQWDO D SDUW RI REVWHWULF SUDFWLFH WKDW H[WHQVLYH DGGLWLRQDO
HGXFDWLRQ RQ WKH WRSLF KDV EHHQ XQQHFHVVDU\ 'U =DFKPDQ PD\ WHVWLI\ WKDW K&* LV D VWDQGDUG
WRRO XVHG ZLWK REVWHWULFV 2% SDWLHQWV WR FRQILUP WKH SUHVHQFH DQG KHDOWK RI D SUHJQDQF\ 7KH
K&* KRUPRQH FDQ EH H[FUHWHG LQ ³SUHJQDQF\ OLNH´ VLWXDWLRQV VXFK DV LQ D PRODU SUHJQDQF\
ZKHUH K&* OHYHOV DUH XVHG WR WUDFN WKH SURJUHVV RI D GDQJHURXV JURZWK LQ WKH XWHUXV WKDW GRHV QRW
LQFOXGH D IHWXV 'U =DFKPDQ PD\ WHVWLI\ WKDW LW LV YHU\ FOHDU ZKHQ \RX DUH ORRNLQJ DW TXDOLWDWLYH
K&* WKDW K&* LV HLWKHU SUHVHQW LQ WKH ERG\ RU LW¶V QRW :KHQ \RX DUH ORRNLQJ DW TXDQWLWDWLYH
K&* D WUHDWLQJ GRFWRU NQRZV EDVHG RQ WKH SDWLHQW¶V FRQGLWLRQ ZKHUH WKDW QXPEHU VKRXOG EH )RU
H[DPSOH LI D WHVW LV \LHOGLQJ QXPEHUV LQ WKH KXQGUHGV RI WKRXVDQGV DQG WKH SDWLHQW LV HDUO\ RQ LQ
KHU SUHJQDQF\ \RX ZRXOG NQRZ WKDW ZDVQ¶W SRVVLEOH

'U =DFKPDQ UHFHLYHG WUDLQLQJ RQ K&* ZKLOH HDUQLQJ KHU GRFWRUDWH LQ VFKRRO 6KH FRQWLQXHG WR
KDYH H[WHQVLYH H[SHULHQFH ZLWK K&* WHVWV DQG LQWHUSUHWLQJ WHVW UHVXOWV ZKLOH ZRUNLQJ DW KHU
SUDFWLFH 'XULQJ WLPHV RI DFWLYH SUDFWLFH 'U =DFKPDQ DYHUDJHG  SDWLHQWV D GD\  GD\V D
ZHHN IRU IRXU \HDUV DQG WKUHH GD\V D ZHHN IRU WZR \HDUV 'XULQJ DQ DYHUDJH ZHHN 'U =DFKPDQ
SUREDEO\ UHYLHZHG  K&* WHVWV 6KH KDV WKHUHIRUH UHYLHZHG DSSUR[LPDWHO\  K&* WHVWV RU
PRUH RYHU D IXOO \HDU GXULQJ KHU \HDUV RI SUDFWLFH 2YHU WKH FRXUVH RI KHU FDUHHU VKH KDV
UHYLHZHG DQ HVWLPDWHG  TXDQWLWDWLYH K&* WHVWV ,Q HDFK RI WKHVH FDVHV WKH K&* GDWD FRPHV
IURP WKH RXWVLGH ODE FRQGXFWLQJ WKH WHVW



                                                 
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 5 of 15




'U =DFKPDQ PD\ WHVWLI\ WKDW DQ K&* UHVXOW WHOOV KHU ZKHWKHU D SDWLHQW LV SUHJQDQW RU QRW ,I 'U
=DFKPDQ DOUHDG\ NQRZV WKH SDWLHQW LV SUHJQDQW LW WHOOV KHU KRZ IDU DORQJ WKH SUHJQDQF\ PLJKW
EH ,I VKH DOUHDG\ NQRZV KRZ IDU DORQJ D SUHJQDQF\ LV EDVHG RQ RWKHU GDWD WKHQ WKH K&* YDOXH
FDQ JLYH KHU DGGLWLRQDO LPSRUWDQW LQIRUPDWLRQ VXFK DV ZKHWKHU WKH SUHJQDQF\ LV OLNHO\ WR EH
YLDEOH RU WKUHDWHQHG K&* YDOXHV PD\ DOVR LQGLFDWH ZKHWKHU D SUHJQDQF\ LQFOXGHV WZLQV RU
WULSOHWV RU LI LW ORRNV OLNH D PRODU SUHJQDQF\ :LWK K&* UHVXOWV LW LV LPSRUWDQW WR ORRN DW WKH
WUHQG WKHQ ORRNLQJ DW D VSHFLILF YDOXH WKH QRUPDO UDQJH FDQ YDU\ VRPHZKDW IURP SHUVRQ WR
SHUVRQ 7KXV SUDFWLWLRQHUV SD\ DWWHQWLRQ WR KRZ WKH SDWLHQW¶V K&* YDOXHV DUH WUHQGLQJ RYHU D
SHULRG 'U =DFKPDQ PD\ WHVWLI\ WKDW RQH ZRXOG DQWLFLSDWH LQ D KHDOWK\ SUHJQDQF\ WR VHH D
GRXEOLQJ RI K&* HYHU\  KRXUV LQ WKH ILUVW FRXSOH RI ZHHNV RI SUHJQDQF\ DQG WKHQ D SODWHDX
DIWHU WKDW ,I WKH K&* QXPEHUV GLG QRW GRXEOH DFFRUGLQJ WR WKLV UXOH LW ZRXOG JLYH 'U =DFKPDQ
VXVSLFLRQ RI D WKUHDWHQHG YLDELOLW\

'U =DFKPDQ PD\ WHVWLI\ WKDW LQ D QRUPDO KHDOWK\ SUHJQDQF\ LW LV QRW ELRORJLFDOO\ SRVVLEOH IRU
DQ K&* YDOXH WR GRXEOH WKHQ OHYHO RXW DQG VWDUW WR GURS EXW WKHQ UHVXPH LWV FOLPE DV QRUPDO ,Q
WKH FDVH RI D SDUWLFXODU SDWLHQW                 'U =DFKPDQ UHFHLYHG K&* UHVXOWV IURP
7KHUDQRV LQGLFDWLQJ WKDW KHU K&* OHYHO ZDV  RQH GD\ WKHQ  WZR GD\V ODWHU 'U
=DFKPDQ PD\ WHVWLI\ WKDW LI DFFXUDWH WKRVH UHVXOWV ZRXOG LQGLFDWH D QRQYLDEOH SUHJQDQF\ 6XFK
D VXEVWDQWLDO GURS LQ IDFW ZRXOG LQGLFDWH WKDW WKH ERG\ KDG DOUHDG\ EHJXQ WR PLVFDUU\ WKH
SUHJQDQF\ 5HVXOWV OLNH WKDW ZRXOG EH LQFRQVLVWHQW ZLWK D YLDEOH SUHJQDQF\ )ROORZLQJ WKH 
YDOXH        UHFHLYHG DQRWKHU 7KHUDQRV WHVW UHVXOW WZR GD\V ODWHU LQGLFDWLQJ DQ K&* YDOXH RI
 'U =DFKPDQ PD\ WHVWLI\ WKDW WKDW VHTXHQFH RI WKUHH WHVW UHVXOWV VKRXOG QRW EH ELRORJLFDOO\
SRVVLEOH :HUH 'U =DFKPDQ WR LJQRUH WKH ORZHVW YDOXH RI  D GURS IURP  WR  RYHU
IRXU GD\V ZRXOG VWLOO EH LQGLFDWLYH RI D SRWHQWLDO VHULRXV SUREOHP ZLWK WKH SUHJQDQF\ ,Q D
QRUPDO KHDOWK\ SUHJQDQF\ RQH ZRXOG H[SHFW WKDW QXPEHU WR ULVH IURP  WR DSSUR[LPDWHO\
 RYHU WKDW IRXUGD\ SHULRG %DVHG RQ WKLV LW LV FOHDU WKDW DW OHDVW RQH RI WKH 7KHUDQRV WHVW
UHVXOWV ZDV QRW DFFXUDWH

    'U -R(OOHQ % (PEU\

1XUVH 3UDFWLWLRQHU -R(OOHQ (PEU\ LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU
WRSLFV DQGRU RSLQLRQV LQIRUPHG E\ KHU NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ
See )HG 5 (YLG 

'U (PEU\¶V PHGLFDO SUDFWLFH IRFXVHV RQ ZRPHQ¶V KHDOWK LVVXHV 6SHFLILFDOO\ KHU FXUUHQW
SUDFWLFH IRFXVHV RQ 3RO\F\VWLF 2YDULDQ 6\QGURPH 3&26  3&26 LV D SUHGLDEHWLF SUHKHDUW
GLVHDVH FRQGLWLRQ :KHQ 0V (PEU\ EHFDPH D QXUVH SUDFWLWLRQHU VKH ZHQW WR HQGRFULQH
FRQIHUHQFHV DQG VRXJKW RXW H[SHUW DGYLFH VKH VWDUWHG UHDOO\ OHDUQLQJ DERXW 3&26 ,Q DGGLWLRQ WR
3&26 KHU SUDFWLFH DOVR IRFXVHV RQ RWKHU HQGRFULQH SUREOHPV 7KLV KDV EHHQ WKH FDVH IRU DW OHDVW
 \HDUV 'U (PEU\ IRUPHUO\ ZRXOG DWWHQG WKUHH WR IRXU ODUJH RXW RI WRZQ FRQIHUHQFHV HYHU\
\HDU DORQJ ZLWK GR]HQV RI GLQQHUV WKURXJKRXW WKH \HDU DOO RI ZKLFK ZRXOG IHDWXUH VSHDNHUV
DGGUHVVLQJ WRSLFV UHOHYDQW WR KHU SUDFWLFH 6LQFH  'U (PEU\ KDV UHJXODUO\ DWWHQGHG
FRQIHUHQFHV ZKHUH HQGRFULQH LVVXHV DQG 3&26 ZHUH GLVFXVVHG 7KHVH KDYH LQFOXGHG
FRQIHUHQFHV VSHFLILFDOO\ IRFXVLQJ RQ 3&26 IURP  RQ




                                                 
        Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 6 of 15




'U (PEU\ PD\ WHVWLI\ WKDW 3&26 FDQ EH D FRPSOLFDWHG FRQGLWLRQ :RPHQ ZLWK 3&26 GR QRW
RYXODWH UHJXODUO\ DQG PDQ\ WLPHV WKH\ DUH RYHUZHLJKW 3&26 LV WKH QXPEHU RQH HQGRFULQH
SUREOHP DIIHFWLQJ ZRPHQ ,Q VRPH ZRPHQ LW VKRZV XS ULJKW IURP WKH PRPHQW WKH\ VWDUW WKHLU
PHQVWUXDO F\FOH ,Q RWKHUV LW VKRZV XS DIWHU WKHLU ILUVW SUHJQDQF\ RU DIWHU D KXJHO\ VWUHVVIXO HYHQW
LQ WKHLU OLIH WKDW WULJJHUV KRUPRQH FKDQJHV 0DQ\ ZRPHQ ZHUH SUREDEO\ ERUQ ZLWK LW 0RVW
SDWLHQWV ZLWK 3&26 KDYH D IDPLO\ KLVWRU\ RI GLDEHWHV 7KHVH ZRPHQ SUHVHQW ZLWK PHQVWUXDO
LUUHJXODULWLHV H[FHVVLYH IDFLDO DQGRU ERG\ KDLU DFQH REHVLW\ HVSHFLDOO\ PLGVHFWLRQ REHVLW\ 
KDLU WKLQQLQJ DQGRU YHOYHW\ SDWFKHV EHKLQG WKHLU QHFN 7KH XQGHUO\LQJ SUREOHP LV LQVXOLQ
UHVLVWDQFH ZKLFK UHVXOWV LQ KRUPRQDO FKDQJHV LQFOXGLQJ WKH SURGXFWLRQ RI H[FHVVLYH HVWURJHQ
DQG WHVWRVWHURQH $ SDWLHQW ZLWK 3&26 PD\ KDYH HOHYDWHG OLSLG OHYHOV 6RPH ZRPHQ ZLOO KDYH D
SHULRG HYHU\ PRQWK EXW WKDW GRHVQ¶W PHDQ WKH\ DUH RYXODWLQJ 0DQ\ KDYH PXOWLSOH IROOLFOHV LQ
WKHLU RYDULHV DQG DURXQG WKHLU RYDULHV 7KH FRQGLWLRQ OHDGV WR D SUREOHP RI LQIODPPDWLRQ WKDW FDQ
LQ WXUQ OHDG WR GLDEHWHV KHDUW GLVHDVH DQG IHUWLOLW\ LVVXHV ,W FDQ DOVR OHDG WR XWHULQH FDQFHU LI WKH
SDWLHQW JRHV PRQWKV DQG PRQWKV ZLWKRXW D PHQVWUXDO F\FOH

$V D QXUVH SUDFWLWLRQHU IRFXVLQJ RQ ZRPHQ¶V KHDOWK LVVXHV 0V (PEU\ KDV WUHDWHG EHWZHHQ
 LQGLYLGXDO SDWLHQWV 2I WKRVH SDWLHQWV  WR  HDFK \HDU ZHUH WUHDWHG IRU
3&26 7KXV LQ KHU FDUHHU VKH KDV WUHDWHG DSSUR[LPDWHO\  3&26 SDWLHQWV (DFK RI WKRVH
3&26 SDWLHQWV KDG PXOWLSOH WHVWRVWHURQH ODE WHVWV RUGHUHG DQG UHYLHZHG E\ 'U (PEU\ ,Q WRWDO
'U (PEU\ KDV UHYLHZHG LQ H[FHVV RI  WHVWRVWHURQH ODE UHVXOWV RYHU KHU FDUHHU

'U (PEU\ PD\ WHVWLI\ WKDW D KHDOWK\ IHPDOH SDWLHQW¶V WHVWRVWHURQH OHYHOV PD\ W\SLFDOO\ EH DURXQG
 IRU WRWDO WHVWRVWHURQH ZLWK D OHYHO RI  RU  IRU IUHH WHVWRVWHURQH $ SDWLHQW ZLWK 3&26 PD\
KDYH D WHVWRVWHURQH OHYHO DV KLJK DV  ZLWK D IUHH WHVWRVWHURQH OHYHO DW 

0RQLWRULQJ WHVWRVWHURQH OHYHOV JLYHV 'U (PEU\ DQ LGHD RQ KRZ WR WUHDW 3&26 6RPH ZRPHQ¶V
WHVWRVWHURQH OHYHOV DUH V D OLWWOH HOHYDWHG DQG WKH\ KDYH D ORW RI V\PSWRPV VRPH KDYH KLJK OHYHOV
EXW IHZ V\PSWRPV %\ PHDVXULQJ WKHLU OHYHOV 'U (PEU\ FDQ SUHVFULEH WKH FRUUHFW GRVH RI
6SLURQRODFWRQH IRU H[DPSOH ZKLFK ZLOO KHOS ORZHU WHVWRVWHURQH OHYHOV ,W LV LPSRUWDQW WKDW VKH
KDYH DFFXUDWH WHVW UHVXOWV WR EH DEOH WR PDQDJH WKH WUHDWPHQW DQG WKH GRVDJH DPRXQW RI
6SLURQRODFWRQH 8VLQJ WKLV PHWKRG 'U (PEU\ KDV VHHQ SDWLHQWV ZKR SUHVHQWHG ZLWK WHVWRVWHURQH
OHYHOV RI  WKDW ZHUH UHGXFHG RYHU WLPH WR  RU  LQ D \HDU ZKLFK ZLOO EULQJ LPSURYHPHQWV LQ
WKHLU KHDOWK

,Q KHU H[SHULHQFH ZLWK 7KHUDQRV 'U (PEU\ UHFHLYHG WHVWRVWHURQH UHVXOWV IRU SDWLHQWV VKH NQHZ
WR EH VXIIHULQJ IURP 3&26 ZLWK OHYHOV VR ORZ DV WR LQGLFDWH WKDW WKH SDWLHQW KDG QR KLQW RI 3&26
6RPH RI WKRVH VXVSHFW UHVXOWV ZHUH OHVV WKDQ ²ORZHU WKDQ ZRXOG EH H[SHFWHG DQG KHDOWK\ LQ D
VLPLODUO\ DJHG SDWLHQW ZLWK QR HQGRFULQH GLVRUGHU 'U (PEU\ PD\ WHVWLI\ WKDW PHQRSDXVDO
ZRPHQ VRPHWLPHV KDYH WHVWRVWHURQH OHYHOV WKDW ORZ EXW WKDW VKH ZDV VHHLQJ WKHVH UHVXOWV LQ
WZHQW\ILYH \HDU ROG SDWLHQWV NQRZQ WR KDYH 3&26²SDWLHQWV ZKR QRUPDOO\ SUHVHQWHG ZLWK
WHVWRVWHURQH OHYHOV RI  RU  EXW ZKR ZHUH VXGGHQO\ JHWWLQJ 7KHUDQRV UHVXOWV LQGLFDWLQJ OHYHOV
RI OHVV WKDQ  'U (PEU\ PD\ WHVWLI\ WKDW WKHUH FRXOG EH QR ELRORJLFDO H[SODQDWLRQ IRU D GURS RI
WKDW QDWXUH JLYHQ WKH KLVWRU\ RI WKH SDWLHQWV DQG WKHLU VWDEOH PHGLFDWLRQ GRVDJH OHDGLQJ WR WKH
FRQFOXVLRQ WKDW 7KHUDQRV¶V WHVW UHVXOWV ZHUH LQDFFXUDWH




                                                   
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 7 of 15




    'U 0DUN %XUQHV

'U %XUQHV LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU WRSLFV DQGRU RSLQLRQV
LQIRUPHG E\ KLV NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ See )HG 5 (YLG 

'U %XUQHV LV DQ H[SHULHQFHG SK\VLFLDQ SUDFWLFLQJ LQ LQWHUQDO PHGLFLQH +H PD\ WHVWLI\ DERXW WKH
EORRG WHVW IRU 36$ RU 3URVWDWH 6SHFLILF $QWLJHQ 3LHFHV RI WKH SURVWDWH RUJDQ JHW GHSRVLWHG LQ WKH
EORRGVWUHDP DV GHEULV DQG WKH 36$ EORRG WHVW LV GHVLJQHG WR PHDVXUH WKH TXDQWLW\ RI WKDW $V WKH
SURVWDWH JHWV ELJJHU ZLWK DJH LW SURGXFHV PRUH GLVFDUGHG WLVVXH DQG 36$ OHYHOV DUH H[SHFWHG WR
ULVH $Q\ 36$ OHYHO DERYH  ZLOO JHW D SK\VLFLDQ¶V DWWHQWLRQ :KHQ PRQLWRULQJ 36$ OHYHOV
KRZHYHU LW LV LPSRUWDQW IRU GRFWRUV WR EH DZDUH RI WUHQGV $ SDWLHQW FDQ KDYH SURVWDWH FDQFHU
ZLWK D 36$ OHYHO RI  LI WKHLU KHDOWK\ EDVHOLQH OHYHO ZRXOG EH ILYH WLPHV ORZHU DW 
&RQYHUVHO\ D SDWLHQW PD\ H[SHULHQFH 36$ OHYHOV ULVLQJ IURP  WR  WR  WR  ZKLOH VWLOO
KDYLQJ QHJDWLYH ELRSVLHV IRU SURVWDWH FDQFHU

'U %XUQHV UHFHLYHG WUDLQLQJ RQ LQWHUSUHWLQJ 36$ UHVXOWV LQ PHGLFDO VFKRRO DQG KDV KDG
DGGLWLRQDO H[SHULHQFH VLQFH WKHQ 'U %XUQHV KDV WUHDWHG DSSUR[LPDWHO\  SDWLHQWV ZLWK SURVWDWH
FDQFHU RYHU WKH FRXUVH RI KLV FDUHHU +H HVWLPDWHV WKDW KH KDV UHYLHZHG PRUH WKDQ  36$
UHVXOWV GXULQJ KLV FDUHHU DV D SUDFWLFLQJ GRFWRU

'U %XUQHV PD\ WHVWLI\ DERXW KLV H[SHULHQFH WUHDWLQJ D SDWLHQW ZKR UHFHLYHG 7KHUDQRV WHVW UHVXOWV
IRU WKH 36$ DQDO\WH 7KDW SDWLHQW KDG SUHYLRXVO\ WHVWHG DW D OHYHO  IRU 36$ EXW RQH \HDU ODWHU
UHFHLYHG D 36$ UHVXOW RI  IURP 7KHUDQRV 6XFK D MXPS ZRXOG EH VWURQJO\ LQGLFDWLYH RI D YHU\
DJJUHVVLYH IRUP RI SURVWDWH FDQFHU $ ODUJH MXPS LQ YDOXHV OLNH WKDW FRXOG QRW EH H[SODLQHG E\
SURVWDWLWLV :KHQ SURVWDWH FDQFHU VKRZV XS DW D UHODWLYHO\ \RXQJ DJH OLNH  LW FDQ EH YHU\
DJJUHVVLYH DQG WDNH WKH SDWLHQW¶V OLIH LQ ILYH \HDUV $Q DGGLWLRQDO 7KHUDQRV WHVW UHWXUQHG D YDOXH
RI  WKHQ D WKLUG 7KHUDQRV WHVW \LHOGHG D 36$ OHYHO RI  'U %XUQHV PD\ WHVWLI\ WKDW WKHUH
LV QR ELRORJLFDO H[SODQDWLRQ IRU VXFK ODUJH MXPSV LQ 36$ YDOXHV 7KHUH LV QR PHGLFDO
H[SODQDWLRQ IRU D GURS IURP  WR  RYHU VXFK D VKRUW WLPH SHULRG /DE HUURU  LQDFFXUDWH
WHVWLQJ LV WKH RQO\ SRVVLELOLW\ 6LPLODUO\ WKHUH LV QR PHGLFDO H[SODQDWLRQ IRU WKH MXPS IURP 
WR  H[FHSW IRU SK\VLFDO WUDXPD WR WKH SURVWDWH (YHQ ZLWK VHYHUH SURVWDWLWLV D GRFWRU ZRXOG
H[SHFW WKH OHYHO WR ULVH IURP D  WR D  RU 

    'U (GZDUG 6]PXF

'U 6]PXF LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU WRSLFV DQGRU RSLQLRQV
LQIRUPHG E\ KLV NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ See )HG 5 (YLG 

'U 6]PXF ZLOO WHVWLI\ WKDW K&* LV SURGXFHG E\ SODFHQWDO WLVVXH WKDW LV JURZLQJ LQ DQ HDUO\
SUHJQDQF\ 2QFH D SDWLHQW KDV D SRVLWLYH K&* WHVW ZKLFK LV DQ\ZKHUH IURP D YDOXH RI  WR  LW
LQGLFDWHV D SUHJQDQF\ 7\SLFDOO\ WKH K&* QXPEHU GRXEOHV HYHU\ WZR WR WKUHH GD\V 2QFH D
QXPEHU JHWV XS WR DERXW  LW OHYHOV RII DQG JRHV GRZQ WKLV RFFXUV VRPHZKHUH DIWHU VL[
ZHHNV %\ WKDW WLPH WKH SK\VLFLDQ VKRXOG KDYH FRQILUPHG DQ LQWUDXWHULQH SUHJQDQF\ E\
XOWUDVRXQG $IWHU WKDW LW¶V QR ORQJHU QHFHVVDU\ WR IROORZ WKH K&* QXPEHUV 'U 6]PXF ZLOO
WHVWLI\ DERXW WUHDWLQJ D SDWLHQW ZKR ZDQWHG WR EHFRPH SUHJQDQW DQG ZKR ZDV IHHOLQJ ZHOO ZLWK QR
V\PSWRPV RI SDLQ VKRXOGHU SDLQ RU EOHHGLQJ 7KDW SDWLHQW¶V ILUVW 7KHUDQRV K&* WHVW UHVXOW ZDV


                                                
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 8 of 15




SRVLWLYH EXW 'U 6]PXF UHFDOOHG WKH VHFRQG 7KHUDQRV K&* WHVW UHVXOW GHFUHDVHG +H ZLOO H[SODLQ
WKDW ZKHQ WKDW KDSSHQV D GRFWRU LV FRQFHUQHG ZLWK WKH SRVVLELOLW\ RI DQ HFWRSLF SUHJQDQF\ RU DQ
DEQRUPDO JURZLQJ LQWUDXWHULQH SUHJQDQF\ 'U 6]PXF ZLOO WHVWLI\ WKDW WKH VHFRQG UHVXOW GLG QRW
PDNH VHQVH EHFDXVH WKH SDWLHQW ZDV QRW H[SHULHQFLQJ DQ\ RWKHU V\PSWRPV %HFDXVH 'U 6]PXF
ZDV QRW FRQILGHQW LQ WKH 7KHUDQRV K&* UHVXOW KH VHQW WKH SDWLHQW RXW WR DQRWKHU ODE IRU KHU
VXEVHTXHQW K&* WHVW

'U 6]PXF ZLOO WHVWLI\ WKDW ZLWK DQ HFWRSLF SUHJQDQF\ WKH K&* QXPEHUV XVXDOO\ HLWKHU OHYHO RXW
JR XS VORZO\ RU IDOO VORZO\ :LWK DQ HFWRSLF SUHJQDQF\ WKH K&* QXPEHUV GR QRW GRXEOH HYHU\
WZR RU WKUHH GD\V +H ZLOO H[SODLQ WKDW LI \RX ORRN DW D IDOOLQJ K&* QXPEHU WKDW LV XVXDOO\
DVVRFLDWHG ZLWK DQ DEQRUPDO LQWUDXWHULQH SUHJQDQF\ ZKLFK LV ZKHQ WKH HPEU\R VWRSV JURZLQJ
K&* QXPEHUV ZLWK DQ DEQRUPDO LQWUDXWHULQH SUHJQDQF\ XVXDOO\ IDOO IDVWHU WKDQ WKH\ ZRXOG LQ DQ
HFWRSLF SUHJQDQF\ 'U 6]PXF ZLOO H[SODLQ WKDW SK\VLFLDQV DUH DOZD\V WU\LQJ WR UXOH RXW DQ
HFWRSLF SUHJQDQF\ :LWK DQ HFWRSLF SUHJQDQF\ WKH JURZWK RI D SODFHQWD RFFXUV LQ WKH WXEH DQG
WKH IHWXV FDQQRW JURZ QRUPDOO\ ,I WKH SUHJQDQF\ LV LQ WKH HQG RI WKH WXEH WKHUH LV PRUH URRP WR
JURZ WKH SUHJQDQF\ FDQ JURZ IXUWKHU ORQJ DQG \RX FDQ VHH WKH K&* QXPEHUV JHW PXFK KLJKHU
,I D SUHJQDQF\ LV HFWRSLF LW TXDOLILHV DV KLJK ULVN :LWK DQ HFWRSLF SUHJQDQF\ SK\VLFLDQV DUH
ZRUULHG DERXW UXSWXUH VLJQLILFDQW KHPRUUKDJH RU WKH ZRUVWFDVH VFHQDULR RI SDWLHQW GHDWK +H
ZLOO H[SODLQ WKDW LI KH WUHDWV D SDWLHQW ZKHUH KH VXVSHFWV DQ HFWRSLF SUHJQDQF\ KH ZRXOG WDON WR
WKDW SDWLHQW RQ D UHJXODU EDVLV DQG JHW K&* QXPEHUV HYHU\ WZR GD\V RU VR $ SK\VLFLDQ ZRXOG
DOVR QHHG WR JHW DQ XOWUDVRXQG DQG PDNH VXUH WKHUH LV QR EORRG LQ WKH SDWLHQW¶V DEGRPHQ 7KH
SK\VLFLDQ PXVW ZRUN TXLFNO\ WR DFW EHIRUH D UXSWXUH RFFXUV 6RPHWLPHV LW WDNHV D ZHHN
VRPHWLPHV LW WDNHV WZR ZHHNV WR GHWHUPLQH GHILQLWLYHO\ LI D SDWLHQW KDV DQ HFWRSLF SUHJQDQF\ 'U
6]PXF VDLG  RI DOO PDWHUQDO GHDWKV LQ WKH 8QLWHG 6WDWHV UHVXOW IURP HFWRSLF SUHJQDQFLHV

'U 6]PXF ILUVW VWDUWHG XVLQJ K&* WHVWV GXULQJ KLV UHVLGHQF\ ZKLFK ZDV EHWZHHQ WKH \HDUV RI
 7R EH VSHFLILF KH VWDUWHG XVLQJ K&* WHVWV LQ  EHIRUH WKHQ K&* QXPEHUV ZHUH
QRW DVFHUWDLQDEOH VR SK\VLFLDQV KDG WR XVH RWKHU PHWKRGV +H KDV EHHQ LQ SUDFWLFH IRU  \HDUV
DQG KH SUREDEO\ XWLOL]HV K&* WHVWV VHYHUDO WLPHV D ZHHN HYHU\ ZHHN +H HVWLPDWHV WKDW KH KDV
UHYLHZHG RYHU  K&* WHVWV 'U 6]PXF ZLOO WHVWL\ WKDW LQ KLV FDUHHU KH KDV QHYHU REVHUYHG
D SRVLWLYH K&* WHVW IROORZHG E\ D ORZHU K&* WHVW  KRXUV ODWHU IROORZHG E\ D KLJKHU K&* WHVW
 KRXUV DIWHU WKDW 'U 6]PXF ZLOO DOVR WHVWLI\ WKDW KH KDV QHYHU KDG DQ\ LVVXHV ZLWK K&* WHVWV
DQG RWKHU ODERUDWRULHV LQ KLV FDUHHU RWKHU WKDQ WKH LVVXHV KH KDG ZLWK 7KHUDQRV

    'U *HUDOG 6 $VLQ

'U $VLQ LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU WRSLFV DQGRU RSLQLRQV
LQIRUPHG E\ KLV NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ See )HG 5 (YLG 

'U $VLQ ZLOO WHVWLI\ DERXW $F WHVWV +HPRJORELQ $F $F WHVW LV D GLDEHWLF WHVW $F WHVWV IRU
WKH SHUFHQWDJH RI VXJDU DWWDFKHG WR WKH UHG EORRG FHOO 7KHUDQRV $F WHVWV ZHUH HLWKHU WRR KLJK RU
WRR ORZ WKH 7KHUDQRV UHVXOWV ZHUH QRW DFFXUDWH ,I WKH $F WHVW LV QRW DFFXUDWH WKH SDWLHQWV¶
PHGLFLQH VXFK DV LQVXOLQ FRXOG EH LQFRUUHFWO\ FKDQJHG OHDGLQJ WR DQ RYHUGRVH RU XQGHUGRVH LQ
WKH SDWLHQW 1RUPDO $F LV OHVV WKDQ  IRU D KHDOWK\ SDWLHQW DQG OHVV WKDQ  LI GLDEHWLF 
 ZRXOG EH KLJK IRU D GLDEHWLF SDWLHQW  /RZ KHPRJORELQ OHVV WKDQ  FRXOG UHVXOW LQ D FRPD
IURP WKH EUDLQ VKXWWLQJ GRZQ


                                                
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 9 of 15




'U $VLQ ZLOO DOVR WHVWLI\ DERXW SURWHLQ DQG FDOFLXP WHVWV 3URWHLQ WHVWV DUH RUGHUHG DV SDUW RI D
&RPSUHKHQVLYH 0HWDEROLF 3DQHO &03  'U $VLQ ZLOO WHVWLI\ WKDW KH IRXQG DEQRUPDOLWLHV ZLWK
7KHUDQRV SURWHLQ DQG FDOFLXP WHVWV +H FRQWDFWHG WKH ODE EHFDXVH KH ZDV JHWWLQJ HUURQHRXV
UHVXOWV 'U $VLQ ZLOO IXUWKHU WHVWLI\ WKDW WRR PXFK SURWHLQ LI QRW OLQNHG WR DQRWKHU VLFNQHVV FRXOG
LQGLFDWH DQ LVVXH ZLWK ERQH PDUURZ RU FDQFHU /RZ SURWHLQ FRXOG LQGLFDWH PDOQRXULVKPHQW
2YHUXVH RI DQWDFLGV FRXOG LPSDFW SURWHLQ $OWKRXJK LW ZRXOG GHSHQG RQ WKH SDUWLFXODU ODE XVHG
JHQHUDOO\ D QRUPDO UDQJH ZDV  RU  JG/ &DOFLXP WHQGV WR FRUUHODWH ZLWK SURWHLQ 1RUPDO
FDOFLXP LV DERXW   PJG/

'RFWRUV DOVR DGMXVW WKH FDOFXODWLRQ RI FDOFLXP ZKHQ WKH\ UHYLHZ &03 UHVXOWV EHFDXVH LI WKH
SURWHLQ LV RII LW FRXOG EH PDVNLQJ WKH DFWXDO FDOFLXP QXPEHU 7KH HTXDWLRQ ZDV  SURWHLQ WR 
FDOFLXP ,I WKH SURWHLQ UHSRUWHG RQ WKH &03 ZDV RII WKH GRFWRU ZRXOG ZURQJO\ DSSO\ WKLV UDWLR
ZKLFK FRXOG HLWKHU KLGH DQ DFWXDO LVVXH ZLWK FDOFLXP RU LQGLFDWH WKHUH ZDV DQ LVVXH ZLWK FDOFLXP
ZKHQ RQH GLG QRW H[LVW

+LJK RU ORZ FDOFLXP LV YHU\ GDQJHURXV DQG FRXOG LPSOLFDWH WKH KHDUW :KHQ XVLQJ 7KHUDQRV WHVWV
'U $VLQ VDZ FDOFLXP WRR KLJK HYHU\ ZHHN DV RSSRVHG WR ZKHQ KH XVHG RWKHU ODEV ZKHQ KH RQO\
VDZ KLJK FDOFLXP RQFH WR WZLFH D PRQWK

'U $VLQ ZLOO DOVR WHVWLI\ DERXW 36$ WHVWV 'U $VLQ ZLOO WHVWLI\ WKDW VRPH RI KLV SDWLHQWV KDG
XQFKDUDFWHULVWLFDOO\ KLJK 36$ UHVXOWV IURP 7KHUDQRV 7KH SURVWDWHVSHFLILF DQWLJHQ 36$ WHVWV
IRU WKH VSHFLILF SURVWDWH DQWLJHQ 7KH SURVWDWH VHFUHWHV WKLV DQWLJHQ DQG LW WHQGV WR FRUUHODWH ZLWK
WKH LQFUHDVH LQ SURVWDWH VL]H DQG ULVN RI FDQFHU ,W LV D WHVW WR ORRN IRU FDQFHU EHIRUH V\PSWRPV
PLJKW VKRZ

)RU PRVW PHQ XQGHU  \HDUV ROG QRUPDO 36$ LV EHORZ  $V PHQ JHW ROGHU WKH SURVWDWH
QDWXUDOO\ JURZV ODUJHU VR WKH QRUPDO UDQJH LV DGMXVWHG )RU PHQ RYHU  \HDUV ROG QRUPDO LV
EHORZ  )RU PHQ RYHU  QRUPDO LV EHORZ  $ SK\VLFLDQ¶V UHYLHZ RI WKH UHVXOWV DOVR ORRNV DW
WKH FKDQJH IURP \HDU WR \HDU QRW RQO\ LI WKH QXPEHU LV WHFKQLFDOO\ LQ WKH QRUPDO UDQJH $OVR
VRPH PHQ FDQ KDYH ODUJHU SURVWDWHV ZLWKRXW KDYLQJ FDQFHU

,I 36$ UHVXOWV DUH UHSRUWHG ORZ LQFRUUHFWO\ FDQFHU FRXOG EH PLVVHG ,I 36$ UHVXOWV DUH UHSRUWHG
KLJK LQFRUUHFWO\ D PDQ ZRXOG KDYH WR KDYH DQ DGGLWLRQDO PRUH LQYDVLYH WHVW 6SHFLILFDOO\ D
ELRSV\ RI WKH SURVWDWH ZRXOG QHHG WR EH GRQH ,Q RUGHU WR GR D ELRSV\ D QHHGOH ZRXOG EH XVHG
SLHUFLQJ WKURXJK WKH FRORQ WR WKH SURVWDWH ,Q DGGLWLRQ WR FRQGXFWLQJ WKLV WHVW XQQHFHVVDULO\ WKH
SURVWDWH ELRSV\ FRXOG DOVR KDYH FRPSOLFDWLRQV 6LQFH WKH QHHGOH LV SXVKHG WKURXJK WKH FRORQ
IHFDO PDWHULDO FRXOG PDNH LWV ZD\ LQWR WKH EORRG 7KLV ZRXOG UHVXOW LQ IHYHUV DQG FKLOOV )RU
LQVWDQFH 'U $VLQ UHFHQWO\ WUHDWHG D SDWLHQW ZKR H[SHULHQFHG WKLV DQG VSHQW RQH ZHHN
KRVSLWDOL]HG ,W ZDV DOVR SRVVLEOH WKH QHHGOH FRXOG KLW D EORRG YHVVHO OHDGLQJ WR KHPRUUKDJLQJ
WKDW ZRXOG UHTXLUH VXUJHU\

'U $VLQ PRQLWRUHG KLV RZQ 36$ DQG ZRXOG H[SHFW KLV QXPEHU WR EH ORZHU DW  WKDQ DW 
+RSHIXOO\ KLV QXPEHU ZDV EHWZHHQ  ±  DQG JHQHUDOO\ OHVV WKDQ  'U $VLQ ZLOO WHVWLI\ WKDW KLV
RZQ 36$ VHHPHG KLJKHU WKDQ ZDV DFFXUDWH LQ D 7KHUDQRV WHVW 'U $VLQ KDG D SURVWDWH ELRSV\
GRQH RQ KLPVHOI


                                                  
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 10 of 15




'U $VLQ RUGHUHG $F &03 DQG 36$ WHVWV IRU DOO  \HDUV RI KLV PHGLFDO SUDFWLFH )RU $F
SURWHLQ DQG 36$ 'U $VLQ RUGHUHG WKH WHVWV HYHU\ GD\ PXOWLSOH WLPHV D GD\

    'U *RYLQG $FKDU\D

'U $FKDU\D LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU WRSLFV DQGRU
RSLQLRQV LQIRUPHG E\ KLV NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ See )HG 5
(YLG 

'U $FKDU\D ZLOO WHVWLI\ WKDW %03 LV D EDVLF PHWDEROLF SDQHO %03 LV D EDVLF WHVW RUGHUHG SULRU WR
RSHUDWLQJ ZKLFK 'U $FKDU\D KDV GRQH IRU IRUW\ \HDUV %03 ZDV RUGHUHG EHIRUH DOO VXUJHULHV
LQSDWLHQW RU RXWSDWLHQW GRQH E\ 'U $FKDU\D %03 WHVWHG HOHFWURO\WHV VRGLXP SRWDVVLXP DQG
IOXRULGH

$Q DEQRUPDOLW\ LQ %03 UHVXOWV ZRXOG FDXVH DQ LVVXH ZLWK DGPLQLVWHULQJ DQHVWKHVLD 7KH PRVW
VHQVLWLYH UHVXOW ZDV SRWDVVLXP ZKLFK KDG DQ HIIHFW RQ WKH KHDUW DQG VR ZDV VLJQLILFDQW WR WKH
DQHVWKHVLRORJLVW ,I SRWDVVLXP ZDV RII LW ZDV SRVVLEOH WKDW WKH SDWLHQW FRXOG GLH RQ WKH WDEOH

'U $FKDU\D ZLOO WHVWLI\ WKDW KH RUGHUHG DQG HYDOXDWHG WKRXVDQGV RI %03 WHVWV 3RWDVVLXP
QXPEHUV DERYH  DQG EHORZ  ZHUH DEQRUPDO )RU SODVWLF VXUJHU\ WKLV UHVXOWHG LQ WKH VXUJHU\
EHLQJ FDQFHOOHG )RU WKH WZR SDWLHQWV 'U $FKDU\D UHPHPEHUHG KDYLQJ DQ LVVXH ZLWK WKH
7KHUDQRV %03 WKHLU SRWDVVLXP ZDV RYHU  7KLV ZDV YHU\ XQXVXDO IRU KHDOWK\ SDWLHQWV ZKLFK
WKHVH WZR SDWLHQWV ZHUH 7KDW QXPEHU ZRXOG EH H[SHFWHG LQ SDWLHQWV ZLWK NLGQH\ IDLOXUH RU
FDUGLDF LVVXHV QRW KHDOWK\ SDWLHQWV

'U $FKDU\D KDG QRW VHHQ %03 WHVW UHVXOWV WKDW KLJK VLQFH WKH ILUVW WHQ \HDUV RI SUDFWLFH EHFDXVH
GXULQJ WKDW WLPH KH ZDV GRLQJ HPHUJHQF\ DQG WUDXPD FDVHV 2QFH 'U $FKDU\D PRYHG WR SODVWLF
VXUJHU\ ZKLFK KDG EHHQ WKH ODVW WKLUW\ \HDUV RI SUDFWLFH KH ZLOO WHVWLI\ WKDW KH GLG QRW UHFDOO HYHU
VHHLQJ SRWDVVLXP OHYHOV DV KLJK DV WKRVH 7KHUDQRV WHVW UHVXOWV

    'U -RKQ &RXYDUDV

'U &RXYDUDV LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU WRSLFV DQGRU
RSLQLRQV LQIRUPHG E\ KLV NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ See )HG 5
(YLG 

'U &RXYDUDV LV DQ H[SHULHQFHG SK\VLFLDQ SUDFWLFLQJ LQ REVWHWULFV DQG UHSURGXFWLYH
HQGRFULQRORJ\ 2YHU WKH FRXUVH RI KLV FDUHHU DV D WUHDWLQJ SK\VLFLDQ KH KDV VHHQ  RU
 SDWLHQWV ZKR KDYH KDG K&* WHVWV PHDQLQJ WKDW KH KDV SHUVRQDOO\ UHYLHZHG ZHOO RYHU
 K&* WHVW UHVXOWV 'U &RXYDUDV PD\ WHVWLI\ WKDW K&* LV D KRUPRQH XVHG WR LQGLFDWH WKH
SUHVHQFH DQG KHDOWK RI D SUHJQDQF\ DQG WKDW K&* OHYHOV DUH H[SHFWHG WR GRXEOH RU LQFUHDVH E\ D
IDFWRU RI  HYHU\  KRXUV GXULQJ D QRUPDO KHDOWK\ SUHJQDQF\

'U &RXYDUDV PD\ IXUWKHU WHVWLI\ DERXW KLV H[SHULHQFH WUHDWLQJ D SUHJQDQW SDWLHQW ZKR UHFHLYHG
DQ K&* WHVW UHVXOW VKRZLQJ D OHYHO RI  LQGLFDWLQJ WKH SUHVHQFH RI D SUHJQDQF\ 7KDW SDWLHQW


                                                  
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 11 of 15




WKHQ UHFHLYHG D 7KHUDQRV K&* WHVW WKUHH GD\V ODWHU UHWXUQLQJ D YDOXH RI OHVV WKDQ  LQGLFDWLQJ WKH
DEVHQFH RI D SUHJQDQF\ 7KDW VDPH SDWLHQW ZDV WHVWHG D WKLUG WLPH PRUH WKDQ WZR ZHHNV ODWHU DQG
WKH 7KHUDQRV WHVW LQGLFDWHG DQ K&* OHYHO RI  DJDLQ VKRZLQJ DQ HVWDEOLVKHG SUHJQDQF\

'U &RXYDUDV PD\ WHVWLI\ WKDW WKHVH YDOXHV PDGH QR VHQVH ELRORJLFDOO\ 7KHUH LV QR PHGLFDO
H[SODQDWLRQ IRU DQ K&* YDOXH GURSSLQJ WKDW TXLFNO\ (YHQ LI WKH SDWLHQW PLVFDUULHG DQG WKHUH
ZDV VWLOO D VDFN LQ WKH XWHUXV WKH SODFHQWD ZRXOG VWLOO EH SXPSLQJ RXW K&* VXFK WKDW KLJKHU OHYHOV
ZRXOG OLQJHU IRU ZHHNV 2Q WKDW EDVLV 'U &RXYDUDV PD\ WHVWLI\ WKDW WKH 7KHUDQRV UHVXOWV DUH
H[SODLQDEOH RQO\ WKURXJK ODE HUURU RU LQDFFXUDWH WHVWLQJ PHWKRGV

'U &RXYDUDV PD\ DOVR WHVWLI\ WKDW ORYDVWDWLQ LV FRQWUDLQGLFDWHG IRU SUHJQDQW ZRPHQ

    'U &XUWLV 3DJH

'U 3DJH LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU WRSLFV DQGRU RSLQLRQV
LQIRUPHG E\ KLV NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ See )HG 5 (YLG 

'U 3DJH ZLOO H[SODLQ WKDW WKH $& WHVW SURYLGHV D ORRN EDFN RQ WKH SUHYLRXV WKUHH PRQWKV RI WKH
DYHUDJH EORRG VXJDU RI D SDWLHQW ,W WHOOV WKH SK\VLFLDQ KRZ ZHOO WKH SDWLHQW¶V GLDEHWHV LV EHLQJ
PDQDJHG ,W DOORZV WKH SK\VLFLDQ WR PDNH FOLQLFDO GHFLVLRQV EDVHG RQ WKH YDOXH LW UHWXUQV 'U
3DJH ZLOO WHVWLI\ WKHUH LV QRW D ZKROH ORW RI HYLGHQFH WKDW DQ $& WKDW LV WRR KLJK RU WRR ORZ FDQ
DIIHFW FOLQLFDO RXWFRPHV LW GRHV QRW UHSUHVHQW D FULWLFDO YDOXH OLNH D ORZ SRWDVVLXP ZRXOG XQOHVV
WKH UHVXOWV DUH HLWKHU H[WUHPHO\ KLJK RU H[WUHPHO\ ORZ

'U 3DJH ZLOO H[SODLQ WKDW ZKDW KLV SUDFWLFH IRXQG ZDV WKDW WKH $& UHVXOWV WKHLU SDWLHQWV ZHUH
JHWWLQJ IURP 7KHUDQRV GLG QRW FRUUHODWH ZLWK WKRVH SDWLHQWV¶ SUHYLRXV UHVXOWV 1RWKLQJ KDG
FKDQJHG GUDPDWLFDOO\ LQ WKH SDWLHQWV DV IDU DV WKHLU FRQGLWLRQ EXW WKHLU $& UHVXOWV ZHUH
FKDQJLQJ 7KH SDWLHQWV ZHUH JHWWLQJ UHVXOWV IURP 7KHUDQRV WKDW ZHUH RQH WR WZR RUGHUV RI
PDJQLWXGH GLIIHUHQW WKDQ WKHLU SUHYLRXV UHVXOWV DQG 'U 3DJH VHQW WKHP WR DQRWKHU ODE IRU WHVWLQJ
7KH GLVFUHSDQF\ FDOOHG LQWR TXHVWLRQ WKH LQWHJULW\ RI WKH 7KHUDQRV WHVWLQJ V\VWHP VSHFLILFDOO\
ZKHWKHU LW ZDV JLYLQJ DFFXUDWH UHVXOWV

'U 3DJH ZLOO WHVWLI\ WKDW WKH DYHUDJH SHUVRQ ZKHQ LQFOXGLQJ EDELHV DQG LQIDQWV KDV DQ $&
YDOXH RI  7KH $& YDOXH UHSUHVHQWV WKH SHUFHQWDJH RI UHG EORRG FHOOV LUUHYHUVLEO\ WDJJHG WR D
EORRG VXJDU PROHFXOH 0RVW DGXOWV KDYH DQ $& YDOXH RI  WR  ,I D SHUVRQ LV GLDEHWLF WKDW
SHUVRQ¶V $& LV DW OHDVW  $ SHUVRQ ZLWK GLDEHWHV WKDW LV ZHOO FRQWUROOHG ZLOO KDYH DQ $&
YDOXH EHWZHHQ  DQG  $V D SHUVRQ JHWV ROGHU WKHLU $& QXPEHU ULVHV 'U 3DJH ZLOO WHVWLI\
WKDW DQ $& EHWZHHQ  DQG  LV FRQVLGHUHG DFFHSWDEOH LQ VRPH FLUFXPVWDQFHV ,Q D \RXQJHU
SHUVRQ DQ $& DURXQG  WR  LV SUHIHUDEOH 2QFH D SDWLHQW¶V $& JHWV KLJKHU WKDQ  WKDW LV
LQGLFDWLYH RI YHU\ SRRU FDUH DOWKRXJK LW GRHV QRW UHSUHVHQW DQ DFXWH HPHUJHQF\ ,I D SDWLHQW¶V
$& LV  WKDW ZRXOG EH DQ LPPHGLDWH SUREOHP

:LWK 7KHUDQRV¶V $& WHVW D SDWLHQW RI 'U 3DJH¶V ZRXOG KDYH D YDOXH RI  IRU \HDUV DQG WKHQ
DOO RI D VXGGHQ WKH 7KHUDQRV YDOXH ZRXOG EH  7KDW GLG QRW PDNH VHQVH WR 'U 3DJH DQG KLV
SUDFWLFH ,W PDGH KLP TXHVWLRQ WKH LQWHJULW\ RI WKH WHVW 7KHUH ZDV D SHULRG RI WZR WR WKUHH PRQWKV
ZKHQ 'U 3DJH¶V SUDFWLFH ZDV JHWWLQJ LQDFFXUDWH $& UHVXOWV IURP 7KHUDQRV 6RPH RI WKH $&


                                                
      Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 12 of 15




UHVXOWV IURP 7KHUDQRV VHHPHG QRUPDO EXW VRPH RI WKHP ZHUH QRW 'U 3DJH ZLOO WHVWLI\
DSSUR[LPDWHO\  WR  RI KLV SDWLHQWV ZHUH DIIHFWHG 7KHUDQRV VDLG WKH SUREOHP ZDV ZLWK WKH
PDFKLQH 7KHUDQRV ZHQW EDFN DQG UHIXQGHG DOO WKH SDWLHQWV WKDW ZHUH DIIHFWHG 7KHUH ZDV D ORQJ
GHOD\ DIWHU KLV SUDFWLFH QRWLILHG 7KHUDQRV RI WKH SUREOHP DQG 7KHUDQRV GLG DQ LQYHVWLJDWLRQ

'U 3DJH ILUVW VWDUWHG LQWHUSUHWLQJ $& UHVXOWV ZKHQ KH ZDV LQ PHGLFDO VFKRRO DQG KH KDV EHHQ
LQWHUSUHWLQJ WKHP HYHU VLQFH ZKLFK LV DW OHDVW  \HDUV +H ORRNV DW $& WHVWV HYHU\ GD\

    'U $GDP 5RVHQGRUII

'U 5RVHQGRUII LV D IDFW  SHUFLSLHQW ZLWQHVV ZKRVH WHVWLPRQ\ PD\ DOVR FRYHU WRSLFV DQGRU
RSLQLRQV LQIRUPHG E\ KLV NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ DQG HGXFDWLRQ See )HG 5
(YLG  'U 5RVHQGRUII¶V RSLQLRQV DUH IXUWKHU VXPPDUL]HG LQ WKH UHSRUWV RI KLV LQWHUYLHZV DQG
KLV GRFXPHQWHG VWDWHPHQWV DOO RI ZKLFK KDYH EHHQ SURGXFHG E\ WKH JRYHUQPHQW

'U 5RVHQGRUII LV D PHGLFDO GRFWRU ZLWK \HDUV RI H[SHULHQFH DV ODERUDWRU\ GLUHFWRU DW D QXPEHU RI
FOLQLFDO ODEV DQG FRPSDQLHV +H LV FXUUHQWO\ 0HGLFDO 'LUHFWRU DQG &/,$ >&OLQLFDO /DERUDWRU\
,PSURYHPHQW $PHQGPHQWV@ /DERUDWRU\ 'LUHFWRU RI UHFRUG DW 0LOOHQQLXP²D FOLQLFDO WR[LFRORJ\
ODERUDWRU\ WKDW DOVR FRQGXFWV JHQHWLF DQDO\VHV ,Q WKDW SRVLWLRQ 5RVHQGRUII LV UHVSRQVLEOH IRU
HQVXULQJ WHVWLQJ LV DFFXUDWH DQG SUHFLVH UHYLHZLQJ TXDOLW\ FRQWURO 4& DQG TXDOLW\ DVVXUDQFH
 4$  FRQGXFWLQJ SURILFLHQF\ WHVWLQJ WKURXJK WKH &ROOHJH RI $PHULFDQ 3DWKRORJLVWV &$3 
H[DPLQLQJ WHVW UHVXOW WUHQGV WR GHWHUPLQH LI 4& LV PHHWLQJ VSHFLILFDWLRQV DQG LQWHUSUHWLQJ XULQH
DQG GUXJ WHVWLQJ UHSRUWV DV QHFHVVDU\ 3UHYLRXVO\ 'U 5RVHQGRUII ZDV /DERUDWRU\ 'LUHFWRU IRU
,QYLWDH D &$3 DFFUHGLWHG FOLQLFDO ODERUDWRU\ WKDW FRQGXFWHG JHQHWLF DQDO\VHV IRU FDQFHUV DQG
RWKHU KHUHGLWDU\ FRQGLWLRQV 5RVHQGRUII¶V UHVSRQVLELOLWLHV DW ,QYLWDH ZHUH WKH VDPH DV ZLWK
0LOOHQQLXP ZLWK WKH H[FHSWLRQ WKDW KH DOVR ZDV VLJQDWRU\ RQ SDWLHQW UHSRUWV ,QYLWDH ZDV D &$3
GHHPHG RUJDQL]DWLRQ PHDQLQJ WKDW &$3 UHSRUWHG LWV ODE ILQGLQJV WR &/,$ &$3 KDG KLJKHU
VWDQGDUGV WKDQ &/,$ DQG KDG DQ DUHD FKHFNOLVW WKDW ODERUDWRULHV KDG WR DELGH E\ :KLOH DW
,QYLWDH 5RVHQGRUII ZDV DOVR SDUW WLPH ODE GLUHFWRU IRU 3UHFLVLRQ 'LDJQRVWLFV %HIRUH 7KHUDQRV
'U 5RVHQGRUII ZDV /DERUDWRU\ 'LUHFWRU IRU &KLOGUHQ¶V +RVSLWDO8QLYHUVLW\ RI 3LWWVEXUJK $V ODE
GLUHFWRU IRU &KLOGUHQ¶V +RVSLWDO 'U 5RVHQGRUII ZDV UHVSRQVLEOH IRU UHYLHZLQJ DQG DSSURYLQJ
YDOLGDWLRQ UHSRUWV IRU DVVD\V 'U 5RVHQGRUII WUHDWHG SDWLHQWV DV SDUW RI KLV PHGLFDO UHVLGHQF\
DQG ZKLOH DW &KLOGUHQ¶V +RVSLWDO KH RIWHQ LQWHUDFWHG ZLWK FOLQLFDO SK\VLFLDQV DOORZLQJ KLP WR
JDLQ D GHHSHU XQGHUVWDQGLQJ RI WKH XVH RI SDWLHQW FOLQLFDO ODE WHVWLQJ

'RFWRU 5RVHQGRUII LV ERDUG FHUWLILHG LQ ODERUDWRU\ PHGLFLQHFOLQLFDO SDWKRORJ\ +H KDV WDNHQ
FRQWLQXLQJ HGXFDWLRQ FRXUVHV WR PDLQWDLQ KLV PHGLFDO OLFHQVH DQG UHJXODUO\ UHYLHZV DUWLFOHV LQ
WKH 1HZ (QJODQG -RXUQDO RI 0HGLFLQH DQG RWKHU WR[LFRORJ\ EDVHG SXEOLFDWLRQV 8QGHU KLV
VXSHUYLVLRQ DV ODE GLUHFWRU WKH ODEV 'U 5RVHQGRUII KDV RYHUVHHQ KDYH UXQ KXQGUHGV RI WKRXVDQGV
RI DVVD\V +H KDV SHUVRQDOO\ UHYLHZHG WKRXVDQGV RI ODE WHVWV FRYHULQJ D ZLGH YDULHW\ RI DQDO\WHV
LQFOXGLQJ VRPH RI WKH PRVW FRPPRQ WHVWV UXQ LQ FOLQLFDO FKHPLVWU\ WR[LFRORJ\ JHQHWLFV DQG
LPPXQRORJ\

'U 5RVHQGRUII PD\ WHVWLI\ DERXW WKH UHVSRQVLELOLWLHV RI D ODE GLUHFWRU /DERUDWRU\ GLUHFWRUV PXVW
EH IDPLOLDU ZLWK WKH ODZV WKDW JRYHUQ ODERUDWRU\ RSHUDWLRQV ZKLFK DUH RXWOLQHG LQ &/,$
UHJXODWLRQV DQG &RGH RI )HGHUDO 5HJXODWLRQV 6RPH VWDWHV KDYH VWDWHVSHFLILF ODZV )RU


                                                
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 13 of 15




H[DPSOH 1HZ <RUN 6WDWH UHTXLUHV ODEV WR PHHW VSHFLILF UHJXODWLRQV LQ RUGHU WR UXQ VDPSOHV IURP
SDWLHQWV WKDW UHVLGH LQ 1HZ <RUN 7KH ODE GLUHFWRU PD\ GHOHJDWH UHVSRQVLELOLW\ IRU PDLQWDLQLQJ
FRPSOLDQFH ZLWK VWDWH UHJXODWLRQ WR D 4$ PDQDJHU /DE GLUHFWRUV RYHUVHH ODE VWDII EXW PD\
GHOHJDWH VWDIILQJ GXWLHV DQG RWKHU ORJLVWLF UHVSRQVLELOLWLHV WR D ODE PDQDJHU DQG RSHUDWLRQV YLFH
SUHVLGHQW $ ODE GLUHFWRU¶V XOWLPDWH JRDO LV WR UXQ WKH ODE VPRRWKO\ JHQHUDWH UHVXOWV WKDW ZHUH RI
FOLQLFDO XVH HQVXUH GHYLFH FDOLEUDWLRQV ZHUH VHW HQVXUH 4& ZDV LQ UDQJH UHYLHZ FULWLFDO YDOXHV
WR HQVXUH QR SUHDQDO\WLF LVVXHV FDXVHG WKH UHVXOW DQG HQVXUH WKDW UHVXOWV DUH DFFXUDWH DQG SUHFLVH
$ ODE GLUHFWRU FDQQRW UHYLHZ HYHU\ UHVXOW DQG PXVW WUXVW WKDW WKH RWKHU ODE SHUVRQQHO DUH PDNH
GHFLVLRQV EDVHG RQ WKHLU EHVW MXGJHPHQW DQG WKDW WKH V\VWHPV DUH ZRUNLQJ $ ODE GLUHFWRU FDQ
WUXVW ORZHU OHYHO HPSOR\HHV EHFDXVH WKH GLUHFWRU PXVW DOVR PDNH VXUH ODE SHUVRQQHO DUH TXDOLILHG
IRU WKHLU SRVLWLRQV

8OWLPDWHO\ WKH ODERUDWRU\ GLUHFWRU KDV WKH KLJKHVW DXWKRULW\ LQ WKH ODE 7KH ODE GLUHFWRU¶V
DXWKRULW\ RU GHFLVLRQV UHJDUGLQJ PHGLFDO LVVXHV FDQQRW EH RYHUUXOHG HVSHFLDOO\ E\ D VXSHULRU
WKDW ODFNV D PHGLFDO EDFNJURXQG 7KXV LW ZRXOG EH LQDSSURSULDWH IRU D ³EXVLQHVV SHUVRQ´ VXFK
DV D &(2 WR RYHUUXOH D ODE GLUHFWRU¶V GHFLVLRQ $XWKRULW\ LV GHULYHG IURP &/,$ UHJXODWLRQ $
ODERUDWRU\ GLUHFWRU¶V GHFLVLRQV DUH PDGH EDVHG RQ KLV RU KHU PHGLFDO HGXFDWLRQ DQG WUDLQLQJ DQG
WKHLU H[SHULHQFH UXQQLQJ D FOLQLFDO ODE

'U 5RVHQGRUII PD\ WHVWLI\ WKDW XQGHU &/,$ DQG DV D PDWWHU RI JRRG ODERUDWRU\ SUDFWLFH DQ\
DVVD\ WKDW LV JRLQJ WR EH XVHG IRU SDWLHQW FDUH QHHGV WR EH YDOLGDWHG WR &/,$ SHUIRUPDQFH
VWDQGDUGV RI DFFXUDF\ SUHFLVLRQ OLQHDULW\ XSSHU OLPLW RI GHWHFWLRQ ORZHU OLPLW RI GHWHFWLRQ DQG
VHQVLWLYLW\ $ YDOLGDWLRQ UHSRUW PXVW EH DSSURYHG DQG VLJQHG EHIRUH WKH DVVD\ FDQ EH XVHG
FOLQLFDOO\ 3URILFLHQF\ WHVWLQJ SRVWYDOLGDWLRQ FRQWLQXHV WR HQVXUH WKH DVVD\ LV PHHWLQJ
SHUIRUPDQFH VSHFLILFDWLRQV ZKLOH TXDOLW\ FRQWURO LV XVHG RQ D GDLO\ RU VKLIWEDVLV WR GHWHUPLQH LI
D GHYLFH LV ³GULIWLQJ´ 4& VWDQGDUGV DUH GHWHUPLQHG E\ &$3 FKHFNOLVW DQG WKH &OLQLFDO
/DERUDWRU\ 6WDQGDUGV ,QVWLWXWH &/6, IRU DQ\ ODE RSHUDWLQJ XQGHU JRRG ODE SUDFWLFHV

'U 5RVHQGRUII PD\ H[SODLQ WKDW SURILFLHQF\ WHVWLQJ LV D PHWKRG WR PHDVXUH WKH DELOLW\ RI D ODE WR
UHWXUQ DQ DFFXUDWH UHVXOW 7KH SURFHVV UHOLHV RQ SHHUV UXQQLQJ WKH VDPH DQDO\WH RQ WKH VDPH W\SH
RI DQDO\]HUV 6XFFHVV LV PHDVXUHG E\ UHWXUQLQJ D PHDVXUHPHQW WKDW ZDV ZLWKLQ WZR VWDQGDUG
GHYLDWLRQV IURP WKH UHVXOWV RI WKH ODE¶V SHHU JURXS 3URILFLHQF\ WHVWLQJ VDPSOHV VXFK DV &$3
VDPSOHV DUH DUWLILFLDO VDPSOHV FRQWDLQLQJ D FHUWDLQ FRQFHQWUDWLRQ RI WKH DQDO\WH WR EH PHDVXUHG
7KH FRQFHQWUDWLRQ LV NQRZQ WR &$3 EXW XQNQRZQ WR WKH ODE WKDW LV VXSSRVHG WR FRQGXFW WKH
DQDO\VLV 7KHVH VDPSOHV DUH VKLSSHG WR D ODE DQG LWV SHHU JURXS DW WKH VDPH WLPH DQG DUH
VXSSRVHG WR EH PHDVXUHG LQ WKH VDPH PDQQHU DV D UHJXODU SDWLHQW VDPSOH ,Q SDUWLFXODU &/,$
GLFWDWHV SURILFLHQF\ WHVWLQJ VKRXOG EH GRQH XVLQJ WKH PRVW FRPPRQ PHWKRG SHUIRUPHG DW WKH ODE
ZKLFK IRU 7KHUDQRV ZDV ILQJHUVWLFN EORRG VDPSOHV &$3 VDPSOHV DUH GHVLJQHG WR EH VWDEOH
7KH\ DUH UHOLDEOH DQG FRQVLVWHQW ZKHQ UXQ RQ )'$ GHYLFHV LQ WKH PDQQHU WKH\ ZHUH GHVLJQHG WR
EH UXQ 'XULQJ 'U 5RVHQGRUII¶V WHQXH DW 7KHUDQRV %DOZDQL EODPHG XQIDYRUDEOH 37 UHVXOWV DW
7KHUDQRV RQ EDG 37 VDPSOHV 7KDW ZDV PRVW OLNHO\ QRW WKH H[SODQDWLRQ IRU 7KHUDQRV¶V 37
IDLOXUH

'U 5RVHQGRUII PD\ WHVWLI\ DERXW WKH GLIIHUHQFHV EHWZHHQ YHQRXV EORRG DQG FDSLOODU\ EORRG
GUDZQ IURP D ILQJHUVWLFN )RU H[DPSOH FDSLOODU\ EORRG PD\ KDYH PRUH JOXFRVH ZKHUHDV
JOXFRVH LQ YHQRXV EORRG WHQGV WR EH PHWDEROL]HG &HOO O\VLV DOVR SUHVHQWV SUREOHPV IRU EORRG


                                                 
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 14 of 15




FROOHFWHG E\ ILQJHUVWLFN &HOO O\VLV FRPSURPLVHV D VDPSOH DQG WKHUH LV QR ZD\ WR FRPSHQVDWH
IRU D VDPSOH FRQWDPLQDWHG ZLWK H[FHVV SRWDVVLXP GXH WR FHOO O\VLV /'/ OHYHOV FDQ DOVR EH
DIIHFWHG E\ FHOO O\VLV DV WKHUH LV PRUH /'/ LQ UHG EORRG FHOOV WKDQ VHUXP (GHPD RU H[FHVV
LQWHUVWLWLDO IOXLG RQ D SHUVRQ¶V ILQJHUWLSV FDQ DOVR DIIHFW WKH UHVXOWV GHULYHG IURP ILQJHUVWLFN
EORRG &DSLOODU\ VDPSOHV DQG YHQRXV VDPSOHV VKRXOG QRW EH DVVXPHG WR EH WKH VDPH LQ FOLQLFDO
ODE WHVWLQJ ,Q SDUWLFXODU WKH GLIIHUHQW VDPSOHV W\SHV VKRXOG HDFK KDYH WKHLU RZQ UHIHUHQFH
UDQJHV

'U 5RVHQGRUII PD\ WHVWLI\ WKDW DVVD\V OLNH &03 &%& 9LWDPLQ ' +E$F 76+ 36$ DQG
ELFDUERQDWH DUH DVVD\V WKDW DUH FRPPRQO\ UXQ DV SDUW RI QRUPDO PHWDEROLF SDQHOV 7KHVH DUH QRW
HVRWHULF WHVWV

'U 5RVHQGRUII DOVR PD\ WHVWLI\ WKDW 7KHUDQRV¶V SUDFWLFH RI GLOXWLQJ PLFURVDPSOHV ZDV
GLVDGYDQWDJHRXV EHFDXVH WKH 7KHUDQRV SURFHVV GLOXWHG VDPSOHV EHORZ WKH 6LHPHQV GHYLFH¶V
ORZHU OHYHO RI TXDQWLWDWLRQ //24  //24 ZDV WKH YDOXH ZKHUH WKH GHYLFH FRXOG UHOLDEO\
PHDVXUH ZKLOH OLPLW RI GHWHFWLRQ /2' ZDV WKH YDOXH DW ZKLFK WKH GHYLFH SURGXFHG D VLJQDO
7KHVH PHDVXUHPHQWV DUH GLIIHUHQW 526(1'25)) H[SODLQHG WKH 6LHPHQV LQVWUXPHQW ZDV
TXDOLILHG WR PHDVXUH YDOXHV SHU WKH PDQXIDFWXUHU 7KH PDQXIDFWXUHU FDOFXODWHG WKH GHYLFH¶V
//24 E\ XVLQJ VDPSOHV RI NQRZQ FRQFHQWUDWLRQV WKDW ZHUH GLOXWHG DQG UXQ LQ DQ DVVD\ 5HVXOWV
ZHUH PHDVXUHG DQG HUURU ZDV FDOFXODWHG &KHPLVWU\ KDUGZDUH DQG UHDJHQWV ZHUH DOO LQWHJUDWHG
LQWR WKH SURFHVV RI SURGXFLQJ D UHVXOW 7KHUDQRV SURFHVVHV ZHUH ³EUHDNLQJ WKH V\VWHP´ WR
PHDVXUH YDOXHV ORZHU WKDQ WKH //24 526(1'25)) VDLG LW ZDV ZHOO NQRZQ LQ WKH FOLQLFDO ODE
FRPPXQLW\ WKDW ³WKH ORZHU WKH YDOXH WKH JUHDWHU WKH HUURU´ 0RUHRYHU GLOXWLRQ LVVXHV FDQ
H[DFHUEDWH WKH HIIHFW RI GHYLFH ELDV

'U 5RVHQGRUII DOVR PD\ WHVWLI\ WKDW 7KHUDQRV¶V VL[WLS DQDO\]HU GHVLJQ UDQ DVVD\V LQ SDUDOOHO DQG
UHWXUQHG WKH DYHUDJH UHVXOW XVLQJ 7KHUDQRVGHYHORSHG UXOHV WR DGGUHVV RXWOLHUV IRU WLS VSHFLILF
UHVXOWV 7KLV SURFHVV ZDV QRW LGHDO EHFDXVH LW PD\ KDYH WHQGHG WR LQFUHDVH WKH DSSHDUDQFH RI
SUHFLVLRQ EH\RQG D ODE WHVW¶V WUXH SHUIRUPDQFH ,W ZRXOG KDYH EHHQ EHWWHU WR UXQ D JLYHQ DVVD\
RQO\ RQFH XVLQJ D PHWKRG ZLWK PD[LPXP DFFXUDF\ DQG SUHFLVLRQ

'U 5RVHQGRUII PD\ WHVWLI\ WKDW D FOLQLFDO ODE PXVW EH WUDQVSDUHQW DERXW WKHLU WHVWLQJ WR LQFOXGH
ZKDW GHYLFHV DUH XVHG 7KLV LQIRUPDWLRQ FDQ EH LPSRUWDQW IRU D SK\VLFLDQ WR XQGHUVWDQG D UHVXOW
DQG SODFH LW LQ FRQWH[W $ ODFN RI WUDQVSDUHQF\ FDQ FUHDWH SUREOHPV LQ SDUWLFXODU IRU SDWLHQWV ZKR
DUH WUDFNLQJ WKHLU KLVWRULFDO WHVW UHVXOWV +E$F LV QRWRULRXV IRU UHWXUQLQJ GLIIHUHQW UHVXOWV EDVHG
RQ ZKDW GHYLFH LV XVHG WR FRQGXFW WKH DVVD\

'U 5RVHQGRUII PD\ WHVWLI\ WKDW FULWLFDO UHVXOWV DUH VXSSRVHG WR EH UHSRUWHG E\ WKH ODERUDWRU\
GLUHFWRU RU D WUDLQHG FOLQLFDO ODERUDWRU\ VFLHQWLVW &/6  7KH LQGLYLGXDOV LQ WKHVH SRVLWLRQV PHHW
WKH OHJDO UHTXLUHPHQWV DQG KDYH WKH QHFHVVDU\ ODE WUDLQLQJ WR SHUIRUP WKDW IXQFWLRQ 0RUHRYHU
FULWLFDO UHVXOWV VKRXOG QRW EH YRLGHG DV SRWHQWLDO HUURQHRXV UHVXOWV EHFDXVH WKDW SURFHVV PD\ KLGH
WUXO\ FULWLFDO YDOXHV $W 7KHUDQRV YRLGLQJ UHVXOWV VXFK DV IRU DEQRUPDO ELFDUERQDWH UHVXOWV
FRXOG KDYH PDVNHG DFWXDO DEQRUPDO SDWLHQW WHVW YDOXHV )RU ELFDUERQDWH DVVD\V DW 7KHUDQRV LQ
SDUWLFXODU WKH SUREOHPV ZLWK VDPSOH VWDELOLW\ UHQGHUHG WKH DVVD\ QRW XVHIXO




                                                 
       Case 5:18-cr-00258-EJD Document 580-4 Filed 11/20/20 Page 15 of 15




3OHDVH FRQWDFW PH LI \RX EHOLHYH WKDW WKH QRWLFH WKDW \RX KDYH UHFHLYHG SURYLGHV LQDGHTXDWH
QRWLFH XQGHU 5XOH  D  *  7KH JRYHUQPHQW UHVHUYHV WKH ULJKW WR VXSSOHPHQW WKLV GLVFORVXUH
RI H[SHUW WHVWLPRQ\ 7R WKH H[WHQW WKH JRYHUQPHQW GHWHUPLQHV WKDW LW LQWHQGV WR FDOO DQ\ RWKHU
H[SHUW ZLWQHVV WR WHVWLI\ DW WULDO EDVHG RQ LWV RQJRLQJ LQYHVWLJDWLRQ WKH LGHQWLW\ DQG TXDOLILFDWLRQV
RI DQ\ VXFK DGGLWLRQDO ZLWQHVV HV  DV ZHOO DV WKH QDWXUH RI WKH H[SHUW WHVWLPRQ\ DQG DQ\ UHODWHG
UHSRUWV ZLOO EH GLVFORVHG LPPHGLDWHO\ XSRQ VXFK D GHWHUPLQDWLRQ

3OHDVH OHW XV NQRZ LI \RX KDYH DQ\ TXHVWLRQV RU ZRXOG OLNH WR IXUWKHU GLVFXVV WKH PDWWHU UDLVHG
DERYH

                                                               9HU\ WUXO\ \RXUV

                                                               $'$0 $ 5((9(6
                                                               $WWRUQH\ IRU WKH 8QLWHG 6WDWHV
                                                               $FWLQJ 8QGHU $XWKRULW\ &RQIHUUHG
                                                               %\  86&  

                                                               /s/ John C. Bostic

                                                               -2+1 & %267,&
                                                               $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\




                                                  
